Citation Nr: 9924542	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for otitis media.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to a disability rating in excess of 
10 percent for the residuals of shell fragment wounds to 
muscle group XXIII.

5.  Entitlement to a compensable disability rating for the 
residuals of a left tibia fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to February 1968.  
These matters come to the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection and increased 
ratings for the issues shown on the title page.  The veteran 
has perfected an appeal of that decision.  

The issues of entitlement to higher disability ratings for 
the residuals of shell fragment wounds to muscle group XXIII 
and the residuals of a left tibia fracture are addressed in 
the remand portion of this decision.

In a May 1997 statement the veteran claimed to be 
unemployable due to the manifestations of his service-
connected disabilities, which currently warrant a combined 
rating of 70 percent.  The veteran's assertion constitutes a 
claim for a total disability rating based on individual 
unemployability.  

If the veteran claims entitlement to an increased rating and 
the evidence indicates that he is unemployable and that he 
meets the percentage requirements of 38 C.F.R. § 4.16(a) 
(1998), his claim for an increased rating constitutes a claim 
for a total disability rating based on individual 
unemployability.  Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992); see also Norris v. West, No. 97-347 (U.S. Vet. App. 
June 9, 1999).  The issue of the veteran's entitlement to a 
total disability rating based on individual unemployability 
is also addressed in the remand portion of this decision.


FINDING OF FACT

The claims of entitlement to service connection for otitis 
media, hypertension, and a low back disorder are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hypertension, otitis media, and a low back disorder are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records, including the report 
of his November 1967 separation examination, are silent for 
any complaints or clinical findings pertaining to high blood 
pressure, an ear disorder, or a low back disorder.  The 
service medical records do show that as the result of 
stepping on a land mine in Vietnam in February 1967, he 
incurred significant shell fragment injuries to the right 
neck, right arm, right thigh, right calf and left leg, a 
fracture of the left tibia, and damage to the brachialis, 
biceps brachii, infraspinatus, supraspinatus, subscapularis, 
and ulnar nerves relating to the right upper extremity.

The report of a September 1968 VA examination indicates that 
his blood pressure was120/70, that no abnormality of the ears 
was found on examination, and that although he had muscle 
damage due to the above-referenced shell fragment wounds, no 
injury to the low back was reported or noted on examination.  
He underwent a VA examination again in January 1969, during 
which his blood pressure was 114/80.  



The veteran claimed entitlement to service connection for 
hypertension, otitis media, and a low back disorder in June 
1995.  In conjunction with a September 1995 VA examination he 
reported having high blood pressure, and on examination his 
systolic blood pressure ranged from 143 to 158 and the 
diastolic reading ranged from 86 to 96.  He also reported 
experiencing intermittent low back pain since the in-service 
injury, which increased in severity six months previously.  

The veteran further reported having had otitis media three 
years previously, and that he was found to have had elevated 
blood pressure while in service.  He stated that his blood 
pressure had been intermittently elevated since service, and 
that he began taking medication for hypertension one year 
previously.  Examination revealed moderate muscle spasm in 
the lumbosacral area, and the examiner provided a diagnosis 
of chronic lumbosacral strain and degenerative arthritis.

The report of a February 1996 VA X-ray study of the lumbar 
spine indicates the presence of minimal degenerative changes 
of the lumbar spine.  Examination at that time revealed 
moderate lumbosacral spasm, and his low back complaints were 
assessed as degenerative joint disease of the lumbosacral 
spine.  A July 1996 VA treatment record shows that he had a 
history of chronic lumbosacral strain and hypertension.

An April 1998 VA treatment record shows that the veteran has 
progressive arthritis in multiple joints, including the 
hands, feet, neck, and low back.  The rheumatologist 
attributed the symptoms to psoriatic arthritis or 
osteoarthritis.

None of the medical evidence indicates that the hypertension, 
otitis media, or low back disorder are related to an in-
service disease or injury.



Criteria

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).



A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  

If the claimed disability relates to an observable disorder, 
lay evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 12 Vet. 
App. 296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  

The veteran claims to have received medical treatment from a 
service department medical facility.  Numerous attempts have 
been made to obtain the records of that treatment, but the 
records could not be located and may have been destroyed.  
The veteran has not asserted that these treatment records 
would provide evidence of a relationship between the claimed 
disorders and an in-service disease or injury.  He has not 
indicated the existence of any other evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board has reviewed the evidence of record and finds that 
the claims of entitlement to service connection for 
hypertension, otitis media, and a low back disorder are not 
well grounded.  Although the veteran reported having had 
otitis media three years prior to the September 1995 VA 
examination, he has provided no evidence of having had otitis 
media in service and there is no medical evidence of record 
indicating that he currently has otitis media that is related 
to an in-service disease or injury.  The Board finds, 
therefore, that none of the elements required to establish a 
well-grounded claim for service connection for otitis media 
have been satisfied.  Caluza, 7 Vet. App. at 506; see also 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (a claim cannot 
be well grounded in the absence of evidence showing a current 
disability).

The medical evidence shows that the veteran has hypertension 
and degenerative joint disease of the lumbar spine.  The 
first Caluza element is, therefore, satisfied regarding these 
claims, in that there is medical evidence of a current 
diagnosis of disability.  The service medical records make no 
reference to the veteran having had hypertension or a low 
back disorder during service.  




Although the veteran provided lay evidence of having had high 
blood pressure readings and low back pain while in service, 
his statements are not probative of an in-service disease or 
injury because the disorders are not the type that are 
subject to lay observation.  Clyburn, 12 Vet. App. at 296.  
In addition, he has not provided any competent evidence 
showing that the current diagnoses are related to the 
reported in-service symptoms.  

The examiner in September 1995 noted the veteran's reported 
history of having high blood pressure and low back pain 
during and since service, but did not state that his current 
disabilities were related to those complaints.  A recording 
of the veteran's history by a medical professional, in the 
absence of any medical analysis or comment by that examiner, 
does not constitute evidence of a nexus to an in-service 
disease or injury.  Grover v. West, 12 Vet. App. 109 (1999).

For the reasons shown above the Board has determined that the 
claims of entitlement to service connection for hypertension, 
otitis media, and a low back disorder are not well grounded.

Although the Board considered and denied the veteran's claims 
on a ground different from that of the RO, which denied the 
claims on the merits, the appellant has not been prejudiced 
by the decision.  This is because in assuming that the claims 
were well grounded, the RO accorded the appellant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
hypertension, otitis media, and a low back disorder.




The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claims of entitlement to service 
connection for hypertension, otitis media, and a low back 
disorder are not well grounded, the doctrine of reasonable 
doubt has no application to his claims.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for hypertension, otitis 
media, and a low back disorder, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously stated, the veteran's service medical records 
show that as the result of stepping on a land mine in Vietnam 
in February 1967, he incurred significant shell fragment 
injuries to the right neck, right arm, right thigh, right 
calf and left leg, a fracture of the left tibia, and damage 
to the brachialis, biceps brachii, infraspinatus, 
supraspinatus, subscapularis, and ulnar nerves relating to 
the right upper extremity.  

In February 1969 the RO granted service connection for the 
residuals of the shell fragment wounds, including injury to 
muscle group III and the brachial plexus of the right arm, 
rated as 30 percent disabling; injury to muscle groups VII 
and VIII of the right arm, rated as 30 percent disabling; 
injury to muscle group XIV of the right thigh, rated as 
30 percent disabling; injury to muscle group XXIII of the 
right neck, rated as 10 percent disabling; injury to muscle 
group X of the right calf, rated as 10 percent disabling; and 
a fracture of the left lower tibia, rated as noncompensable.

The veteran contends that the residuals of the injuries to 
the right neck and the left lower leg warrant higher ratings 
than have been assigned.  He further contends that the 
combination of his service connected disabilities render him 
unable to maintain substantially gainful employment.

The November 1967 report of a Medical Evaluation Board 
indicates that nerve conduction studies revealed evidence of 
compromise to the C5 and C6 nerve roots as a result of the 
shell fragment injury, with numbness in the C5 and C6 
dermatome in the right upper extremity.  All modes of nerve 
functioning in the lower extremities were within normal 
limits, and the fracture of the left tibia was shown to be 
healed, with no significant artery or nerve involvement.

In conjunction with the September 1995 VA examination, the 
veteran reported that his treating physician had diagnosed 
his complaints of pain and weakness in the right side of the 
neck and right arm as arthritis in the neck, which his 
treating physician attributed to the shrapnel injury.  
Examination of the left lower extremity revealed a seven by 
one centimeter scar over the anteromedial aspect of the lower 
leg with a moderate amount of subcutaneous tissue loss, full 
range of motion of the knee, and the inability to dorsiflex 
the left ankle beyond the zero-degree position.  

The examiner stated that the impaired strength of the left 
lower extremity was due to the tibia fracture, but he did not 
describe the extent of the impaired strength.  The examiner 
also stated that the injury to the left lower leg included 
injury to muscle group X of the left leg, with retained 
shrapnel in the leg, but service connection for that injury 
has not yet been considered.

A September 1996 VA treatment record shows that the veteran 
complained of pain that radiated from the cervical spine to 
the right arm.  Based on an X-ray study, his complaints were 
assessed as degenerative disease at C6-C7, with shrapnel in 
the 
C6 vertebra.  An April 1997 VA treatment record indicates 
that he had chronic cervical muscle strain.  

A magnetic resonance image (MRI) of the cervical spine in 
August 1997 showed degenerative changes in the cervical 
vertebrae, including foraminal stenosis on the left at C4, 
C6, and C7 due to bony encroachment from end-plate 
osteophytes, uncovertebral osteophytes, and facet 
arthropathy.  The MRI also showed metallic fragments in the 
right aspect of the neck, with a fragment being lodged in the 
right C5 vertebral body.  

As stated above, in April 1998 the veteran's complaints of 
multiple joint pain were assessed as probable psoriatic 
arthritis.  A VA examination in April 1998 revealed moderate 
muscle spasm in the posterior neck, with limited motion of 
the cervical spine due to pain.  The examiner provided the 
opinion that the veteran's complaints of neck pain were due 
to degenerative arthritis, but he did not indicate whether 
the degenerative arthritis was etiologically related to the 
in-service shrapnel injury.

The Board finds that the evidence of record is unclear 
regarding the functional limitations resulting from the 
service-connected injuries and the relationship, if any, 
between the service-connected injuries and degenerative 
arthritis of the cervical spine.  An additional examination 
and medical opinion are, therefore, required.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Caffrey v. Brown, 6 
Vet. App. 377 (1994).


The veteran has indicated that his treating physician 
attributed the degenerative disease of the cervical spine to 
the in-service shell fragment injury.  Although the actual 
treatment records could not be located, the veteran should be 
instructed to obtain an opinion in writing from his treating 
physician regarding the etiology of the cervical spine 
disorder.  See Robinette, 8 Vet. App. at 79.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, these issues 
are REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
inpatient and outpatient, VA and non-VA, 
who have treated the veteran for a neck 
or left leg disorder since April 1997.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should be instructed to 
obtain an opinion in writing from his 
treating physician regarding the 
relationship, if any, between the in-
service shrapnel injury and the current 
diagnosis of degenerative arthritis of 
the cervical spine.  That opinion should 
be included in the claims file.





3.  The veteran should be afforded a VA 
orthopedic examination by an appropriate 
specialist to determine the nature, 
extent of severity, and etiology of his 
neck and left leg disabilities.  The 
claims file and a separate copy of this 
remand should be made available to and be 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be undertaken. 

The examiner should conduct a thorough 
orthopedic examination of the neck and 
left leg and provide a diagnosis of any 
pathology found.  The examiner should 
also provide an opinion on whether the 
pathology is related to the shrapnel 
injuries and fractured tibia which 
occurred in service.  

Specifically, the examiner should provide 
an opinion as to whether any limitation 
of motion of the left ankle is due to the 
fractured tibia and injury to muscle 
group X, and whether or to what extent 
the degenerative disease of the cervical 
spine is related to the in-service 
shrapnel injury to the neck.  

The examiner should specify any 
anatomical damage of the neck or left 
lower leg and describe any functional 
loss, including any inability to perform 
normal working movements of the neck or 
leg with normal excursion, strength, 
speed, coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  



In addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use and not limit his/her 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

The examiner should also be asked to 
provide an opinion as to whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
pathology.

In addition to the criteria shown above, 
in examining the neck, the examiner 
should document any evidence of the 
cardinal signs of muscle injuries, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.  Based on these 
criteria, the examiner should provide an 
opinion on whether the injury to muscle 
group XXIII is slight, moderate, 
moderately severe, or severe.

Also in addition to the criteria above, 
in examining the left leg, the examiner 
should indicate whether the tibia 
fracture has resulted in any knee or 
ankle disability and, if so, describe the 
pathology and the extent of the resulting 
disability.  Any opinions expressed must 
be accompanied by a complete rationale.



4.  Thereafter, the RO should then review 
the claims file to ensure that all of the 
above requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues of entitlement to 
higher disability ratings for the neck 
and left leg disorders, including extra-
schedular ratings pursuant to 38 C.F.R. 
§ 3.321 (b)(1) (1998).  This adjudication 
should include any additional grants of 
service connection that the evidence 
shows to be warranted.  The RO should 
also adjudicate the veteran's claim for a 
total disability rating based on 
individual unemployability in accordance 
with 38 C.F.R. § 4.16 (1998).  

If the benefits requested on appeal are granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case that incorporates all of the relevant 
laws and regulations.  The veteran and his representative 
should then be given the opportunity to respond.  Thereafter, 
case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 

